COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-139-CV
 
MARY ANN ROFFAN           
           
           
           
           
APPELLANT
V.
DARRELL E. BOUNDS        
           
           
           
           
    APPELLEE
----------
FROM THE JUSTICE COURT, PRECINCT ONE OF ARCHER COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
On May 23, 2003 we notified appellant, in
accordance with TEX. R. APP.
P. 42.3(a), that this court may not have jurisdiction over this appeal because
the clerk's record does not reflect that the trial court ever entered a final
judgment.  We stated that the appeal would be dismissed for want of
jurisdiction unless appellant or any party desiring to continue the appeal filed
within ten days a response showing grounds for continuing the appeal.  We
have not received any response.
Because there was no final judgment, it is
the opinion of the court that this appeal should be dismissed for want of
jurisdiction.  See TEX. R. APP.
P. 42.3(a), 43.2(f).  Accordingly, we dismiss the appeal.
 
           
           
           
           
           
           
PER CURIAM
 
PANEL D: WALKER, J.; CAYCE, C.J.; and DAY, J.
DELIVERED: June 19, 2003

1. See Tex. R. App. P. 47.4.